Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8, 17-18 of U.S. Patent No. 11030459. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the features recited in the Patent’s claims are similarly recited in the current claimed invention, see the comparison table below:


Patent No. 11030459

Current Application

Claim 1. 
An apparatus, comprising: 
an object detector to detect one or more real objects located in a real environment based on depth data obtained from a depth sensor of a sensor array located within the real environment; 
a gesture detector to detect a user gesture within the real environment based on motion data obtained from a motion sensor of the sensor array, the user gesture associated with a target real object from among the one or more real objects, the user gesture representing a desired shape of a desired virtual drawing to be projected to the target real object; and an enhancement determiner to: determine an augmented reality (AR) enhancement based on the user gesture and the target real object, the AR enhancement including a virtual drawing having the shape corresponding to the desired shape of the desired virtual drawing; and, 
instruct a projector to project the AR enhancement to the target real object.

Claim 1. 
An apparatus, comprising: memory; and one or more processors to execute computer-readable instructions to: 


identify a user gesture within a real environment based on data obtained from a motion sensor, the user gesture associated with a target real object from among one or more real objects located within the real environment, the user gesture representing a desired shape of a desired virtual drawing to be projected to the target real object; 


determine an augmented reality (AR) enhancement based on the user gesture and the target real object, the AR enhancement including a virtual drawing having a shape corresponding to the desired shape of the desired virtual drawing; and 
instruct a projector to project the AR enhancement to the target real object.

18. The apparatus as defined in claim 1, wherein the enhancement determiner is to instruct a projection controller of the projector to adjust a position of a projection source of the projector relative to the target real object to project the AR enhancement to the target real object.

2. The apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to instruct a projection controller of the projector to adjust a position of a projection source of the projector relative to the target real object to project the AR enhancement to the target real object.

8. The apparatus as defined in claim 1, wherein the AR enhancement further includes a virtual character to interact with the virtual drawing, the enhancement determiner to determine the virtual character based on the virtual drawing.  

3. The apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to determine a virtual character based on the virtual drawing, the virtual character to interact with the virtual drawing, the AR enhancement including the virtual character.

6. The apparatus as defined in claim 1, further including a context evaluator to evaluate contextual information associated with at least one of the user gesture or the target real object, the enhancement determiner to determine the AR enhancement based on the evaluated contextual information.  

4. The apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to: evaluate contextual information associated with at least one of the user gesture or the target real object; and determine the AR enhancement based on the evaluated contextual information.

7. The apparatus as defined in claim 1, further including a physics simulator to simulate physics associated with at least one of the user gesture or the target real object, the enhancement determiner to determine the AR enhancement based on the simulated physics. 

5. The apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to: simulate physics associated with at least one of the user gesture or the target real object; and determine the AR enhancement based on the simulated physics.

4. The apparatus as defined in claim 1, further including an object identifier to semantically identify the one or more real objects. 

6. The apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to semantically identify the one or more real objects.

2. The apparatus as defined in claim 1, further including a map generator to generate a map of the real environment based on the depth data, wherein the object detector is to detect the one or more real objects located in the real environment based on the map.

7. The apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to identify the one or more real objects based on depth data obtained from a depth sensor.  

17. The apparatus as defined in claim 1, wherein the depth sensor is at least one of a radio detection and ranging (RADAR) sensor, a light detection and ranging (LIDAR) sensor, or a time-of-flight (TOF) sensor.

8. The apparatus as defined in claim 7, wherein the depth sensor is at least one of a radio detection and ranging (RADAR) sensor, a light detection and ranging (LIDAR) sensor, or a time-of-flight (TOF) sensor.  

2. The apparatus as defined in claim 1, further including a map generator to generate a map of the real environment based on the depth data, wherein the object detector is to detect the one or more real objects located in the real environment based on the map.

9. The apparatus as defined in claim 7, wherein the one or more processors are to execute the computer-readable instructions to: generate a map of the real environment based on the data obtained from the depth sensor; and detect the one or more real objects located in the real environment based on the map.  

2. The apparatus as defined in claim 1, further including a map generator to generate a map of the real environment based on the depth data, wherein the object detector is to detect the one or more real objects located in the real environment based on the map.

10. The apparatus as defined in claim 9, wherein the one or more processors are to execute the computer-readable instructions to determine the target real object associated with the user gesture based on the user gesture and further based on at least one of the map or the one or more real objects.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges et al., US 2014/0104274 A1, hereinafter Hilliges, and further in view of Gribetz et al., US 2014/0184496 A1, hereinafter Gribetz.
Claim 1. 
Hilliges teaches an apparatus (see fig. 10), comprising: memory; and one or more processors to execute computer-readable instructions to:
 identify a user gesture within a real environment based on data obtained from a motion sensor (see [0071] discloses the user input device may detect voice input, user gestures or other user actions and may provide a natural user interface (NUI), also see [0073]), the user gesture associated with a target real object from among one or more real objects located within the real environment, the user gesture representing a desired shape of a desired virtual drawing to be projected to the target real object (see [0023] discloses a technique for enabling 3D interaction between a user and a 3D virtual environment in a manner that enables grasping of virtual objects in a natural and realistic manner and yet is computationally efficient. The user can use their hand in a natural way to interact with virtual objects by grasping, scooping, lifting, pushing, and pulling objects. This is much more intuitive than the use of a pen, mouse, or joystick. This is achieved by tracking a user's hand or other real object and approximating at least part of the tracked surface of that object as it moves and/or deforms using at least two types of particles. A simulation of physical forces acting between the tracked real object (represented by the two types of particles) and a virtual environment ensures rich, predictable, and realistic interaction. The two types of particles are referred to in this document as kinematic particles and passive particles. The particles may be of any rigid 3D shape such as spheres, ellipsoids, or other 3D shapes. Kinematic particles have 3D positions in the virtual environment which are updated according to the tracked real object as it moves or deforms in the virtual environment. The kinematic particles may therefore be moved freely with respect to virtual objects based on the tracked position of the real object. This means that a kinematic particle may have a 3D position which is within a virtual object. (Where a user has no haptic feedback he or she is unable to feel the surface of a virtual object and may put his or her fingers into the virtual object when trying to grasp it.) A passive particle has a 3D position in the virtual environment which is related to a kinematic particle to which it is linked and without being within the volume of a virtual object. A physics simulator simulates rigid body interactions between the passive particles (representing the real object) and the virtual objects. For example, collision forces between passive particles and virtual objects and/or friction forces between passive particles and virtual objects. Output from the physics simulator may be used to update a display of the virtual objects to enable interaction with the virtual environment. Because the kinematic particles do not take part in the rigid body simulation, if these particles have a 3D position which is within a virtual object, the physics simulation remains stable. A passive particle may be linked to a kinematic particle in the physics simulator so that, when a passive particle collides with a virtual object, rigid body simulation by the physics simulator prevents the passive particle from penetrating the virtual object. By using the two types of particles to represent the tracked real object it is possible to enable virtual grasping in a manner which is more natural than previously possible); 
determine an augmented reality (AR) enhancement based on the user gesture and the target real object, the AR enhancement including a virtual drawing having a shape corresponding to the desired shape of the desired virtual drawing (see [0006] discloses an augmented reality system which enables grasping of virtual objects is described such as to stack virtual cubes or to manipulate virtual objects in other ways. In various embodiments a user's hand or another real object is tracked in an augmented reality environment. In examples, the shape of the tracked real object is approximated using at least two different types of particles and the virtual objects are updated according to simulated forces exerted between the augmented reality environment and at least some of the particles. In various embodiments 3D positions of a first one of the types of particles, kinematic particles, are updated according to the tracked real object; and passive particles move with linked kinematic particles without penetrating virtual objects. In some examples a real-time optic flow process is used to track motion of the real object); and 
instruct a projector to project the AR enhancement to the target real object (see fig. 5 #506-510).
	Hilliges does not explicitly specifying “the user gesture representing a desired shape of a desired virtual drawing to be projected to the target real object”.
However, Gribetz teaches at [0558] FIG. 1G illustrates an abakographic manifold 180AM (hereafter referred to as the manifold 180AM) in one implementation. The manifold may be real or virtual. For example, it can be an actual spiral or helix or other curved piece of wire held in the hand 180MD and the hand 180MS of a user 180U, or it can be a totally virtual shared abakograph. Alternatively, it can be a 2D manifold or a 3D manifold, such as a nautilus shell, a piece of paper, a map, or drawing, like a drawing or photograph of a nautilus shell or spiral drawn on flat paper or on a chalkboard or on the floor. It can even be a piece of modeling clay that is held in the hands of the user 180U. Also see [0559-0560], [0898] FIG. 10B depicts a schematic example of a user interface 800 for use with the sensing and display apparatus 1300 of FIG. 1E in one embodiment. FIG. 10B depicts a schematic example of application selection in the user interface 800. Logos of selected applications may, in one implementation, spiral, rotate, and/or the like rapidly to a top corner of the user interface 800. In one implementation, a ratio of 1 to 10 (approximately) is used for sizing the logo to a cell (e.g., one that is part of a 3x3 grid of cells).
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gribetz into teachings of Hilliges in order to provide an operation, including an interface assembly with a first space and with a second space, and the interface assembly to convey sensor signals and effector signals associated with the first space and the second space.

Claim 2. 
Gribetz teaches the apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to instruct a projection controller of the projector to adjust a position of a projection source of the projector relative to the target real object to project the AR enhancement to the target real object. See [1001] discloses the user wants to adjust this display and/or the contents of the canvas, and the canvas may indicate graphically that it is selected for manipulation (e.g., the canvas starts blinking). Then, using a virtual vector calculated between the user's two hands, the application real-estate may be stretched, shrunk, or rotated (in-plane), using the magnitude, or angle of the vector.

Claim 3. 
Gribetz teaches the apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to determine a virtual character based on the virtual drawing, the virtual character to interact with the virtual drawing, the AR enhancement including the virtual character. See figs. 2D-E and 10B.

Claim 4. 
Gribetz teaches the apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to: evaluate contextual information associated with at least one of the user gesture or the target real object; and determine the AR enhancement based on the evaluated contextual information. [0461] Intrusion sensing may be performed against various objects, real and/or virtual. For example, intrusion may be sensed with respect to planar and/or approximately planar surfaces like walls, tables, floors, building faces, and the like. Thus, a homography (algebraic projective geometry on a planar surface, under for example, the orbit of the projective group of coordinate transformations) can be defined on a plane, and an intrusion detection performed thereupon, as shall be illustrated, by way of example, in the context of FIG. 2B. Intrusion detection thereupon provides information about gestures that operate upon this planar surface.

Claim 5. 
Hilliges teaches the apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to: simulate physics associated with at least one of the user gesture or the target real object; and determine the AR enhancement based on the simulated physics. See figs. 5-6.

Claim 6. 
Gribetz teaches the apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to semantically identify the one or more real objects. See fig. 2B.

Claim 7. 
Gribetz teaches the apparatus as defined in claim 1, wherein the one or more processors are to execute the computer-readable instructions to identify the one or more real objects based on depth data obtained from a depth sensor. [0406] the program 907 of FIG. 1A may be configured to direct the processing apparatus 908 to execute spatial imaging operations and/or the sensing and display apparatus 1300 may be configured to execute spatial imaging operations by auxiliary instructions. The spatial imaging operations may include, in one implementation, the holographic display of subject matter, for example, real-time video e real time video chats and/or discussions, such as with three-dimensional projections of subject matter (e.g., people). As used herein, the term "spatial imaging" may include, in various implementations, any image-scanning device, including, but not limited to, three-dimensional cameras, three-dimensional sensors, depth cameras, depth sensors, any device configured to use spatial imaging technology, such as: a holographic-imaging device, a three-dimensional imaging device, a laser-imaging device, a LiDAR (Light Detection And Ranging) device, a time-of-flight imaging device, a RaDAR (Radio Detection And Ranging) device, a SoNAR (Sound Navigation And Ranging) device, a depth-camera device, a depth-sensor device, a visible light-based device, an infrared-based device, a microwave-based device, a sound-based device, and/or the like.

Claim 8. 
Gribetz teaches the apparatus as defined in claim 7, wherein the depth sensor is at least one of a radio detection and ranging (RADAR) sensor, a light detection and ranging (LIDAR) sensor, or a time-of-flight (TOF) sensor. See [0406].

Claim 9. 
Gribetz teaches the apparatus as defined in claim 7, wherein the one or more processors are to execute the computer-readable instructions to: generate a map of the real environment based on the data obtained from the depth sensor; and detect the one or more real objects located in the real environment based on the map. See [0440] discloses the spatial-imaging sensor assembly, such as the LiDAR unit 187, may, in one implementation, be configured to provide a depth map 1308 (depicted in one example in FIG. 13), such as to determine the spatial coordinates, positions, orientations, and/or the like of the user's arms, hands, fingers, and/or the like. The spatial-imaging sensor assembly may also be configured to provide a depth map to determine the spatial coordinates, positions, orientations, and/or the like of the user's legs, feet, and/or the like, such as for the case where the user looks down at the ground.

Claim 10. 
Gribetz teaches the apparatus as defined in claim 9, wherein the one or more processors are to execute the computer-readable instructions to determine the target real object associated with the user gesture based on the user gesture and further based on at least one of the map or the one or more real objects. See [0931] discloses the software applications are configured to augment images, such as virtual targets displayed in the first augmediated-reality space 1000 of FIG. 1A, in which the targets may be shot at with the virtual gun, and the images are displayed to the user, via the second phenomenon interface 1306. And at [0932] discloses an example of the software application includes an augmediated reality shooting game. The software application is configured to facilitate user interaction techniques and user tracking (e.g., in a similar way as that used in the shooting game). The software application is configured to display a virtual target that is registered relative to the real physical world and/or objects therein. The virtual target is shot at using a virtual gun or weapon. The registration (between the virtual target and the physical object) may occur by the tracking of the physical components (e.g., room components), such as by way of the depth map 1308.

Claims 11-15 and 16-20 are rejected with similar reasons as set forth in claims 1-5, respectively, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613